             Case 1:20-mj-02158-MBB Document 6 Filed 01/28/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

       vs.
                                                             Case No. 20-mj-2158-MBB
CHARLES LIEBER,

       Defendant.




                  GOVERNMENT'S MOTION TO UNSEAL COMPLAINT

       The United States of America hereby moves this Court to direct that the criminal complaint,

supporting affidavit and arrest warrant be unsealed. In support of this motion, the government

states that the defendant was arrested on January 28, 2020, and that there is no further reason to

keep the complaint and arrest warrant secret.



                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                                By:   /s/ Jason A. Casey    _________________
                                                      Jason A. Casey
                                                      Benjamin Tolkoff
                                                      Assistant U.S. Attorneys

                                                      Date: January 28, 2020
